NUMBER 13-22-00220-CV

                              COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


                     IN THE INTEREST OF K.C.W., A CHILD


                On appeal from the County Court at Law No. 5
                         of Nueces County, Texas.


                                         ORDER

               Before Justices Benavides, Hinojosa, and Silva
                             Order Per Curiam

       This is an appeal of a final order terminating parental rights. The notice of appeal

was filed on May 10, 2022, and appellee’s brief is due on August 4, 2022. Appellee has

filed a motion for extension of time, providing the reason for her request therein. Appellee

seeks twenty days of additional time to file the brief.

       Appeals in parental termination and child protection cases are governed by the

rules of appellate procedure for accelerated appeals but include additional expedited

deadlines and procedures. See TEX. R. APP. P. 28.4; TEX. R. JUD. ADMIN. 6.2(a). The
intermediate appellate courts are directed to ensure “as far as reasonably possible” that

appeals in such cases are brought to final disposition within 180 days of the date the

notice of appeal is filed. See TEX. R. JUD. ADMIN. 6.2(a). Accordingly, it is the policy of this

Court to limit extensions of time in such cases absent truly extraordinary circumstances.

See TEX. R. APP. P. 38.6(d).

       We GRANT IN PART and DENY IN PART appellee’s motion for extension of time

and ORDER appellee’s brief to be filed on or before August 15, 2022. No further

extensions of time will be granted absent truly exigent and extraordinary circumstances.


                                                                         PER CURIAM

Delivered and filed on the
3rd day of August, 2022.




                                               2